     Case 8:20-cv-01712-JVS Document 15 Filed 01/04/21 Page 1 of 4 Page ID #:111




 1   Coinbase, Inc.
                                                                     QRrG1lVA~.I
      ARNISHEE NAME

 2   c/o CT Corporation System
     GARNISHEE ADDRESS
 3
     818 West Seventh Street, Ste. 930
 4
 5   Los Angeles, California 90017                                                 r'

 6   415.373.2285                                                                  ~,
     GARNISHEETELEPHONE                                                ~    _.
 7
     litigation@coinbase.com
 8   GARNISHEE EMA[L                                                        'Y_~


 9                                                                         . ~ ~, .
                                    UNITED STATES DISTRICT COURT
10
                              FOR THE CENTRAL DISTRICT OF CALIFORI~TIA
11
12
      UNITED STATES OF AMERICA,                  No.SACV 20-1712-JVS
13
                               Plaintiff,            [SACR 13-0224-JVS&SACR 14-
14
                                                     0136-JVS]
15                       v.
                                                     ANSWER OF GARNISHEE
16    ROMAN HOSSAIN,                                 COINBASE,INC.
17
                               Defendant.
18
19
20
21
22
23
24
25
26
27
28



                                                 1
     Case 8:20-cv-01712-JVS Document 15 Filed 01/04/21 Page 2 of 4 Page ID #:112
                                }




 1 DECLARANTSTATES:
 2     My name is R. Michael Cianfrani                            and my address and telephone
 3   number are PO Box 26409, San Francisco, California 94126(415.373.2285)
 4
 5          1.      I am authorized to make this declaration on behalf of Garnishee
 6    Coinbase, Inc.                       regarding the writ ofcontinuing garnishment
 7 received by Garnishee on or about September 24, 2020(by emai~).
 8 IF GARNISHEE IS AN INDIVIDUAL:
 9                                        is the Garnishee herein, doing business in the name of
10
11   IF GARNISHEE IS A PARTNERSHIP:
12             The person making this declaration is a member and partner ofthe Garnishee,
13   which is a partnership conducted under the name of                              at
14
15   IF GARNISHEE IS A CORPORATION:
16         The personmaking this declaration is the Litigation Program Manager              of
                                                                  (OFFICIAL TITLE)
17
     Garnishee Coinbase, Inc.,                  a corporation, organized under the laws ofthe
18
     State of Delaware
19
           2.        As of[date] December 30, 2020,Garnishee has custody,control, or
20
     possessionofthe following funds, assets, and/or property,in which Defendant has a
21
     nonexempt interest:
22
     Description ofProperty         Approximate Value            Descriution ofDefendant's
23
                                                                 Interest in Property
24
     a, none                        N/A                           N/A
25
     b.
26
     c.
27
     d.
28



                                                   2
     Case 8:20-cv-01712-JVS Document 15 Filed 01/04/21 Page 3 of 4 Page ID #:113
                             _~




 1         3.     Garnishee anticipates owing to Defendant in the future, the following
 2 amounts:
 3         Amounts                                  Estimate Date or Period Due
 4   a.    $ N/A                                    N/A
 5 ~ b.    $
 6   c.
 7         4.     Is Defendant subject to an e}~isting garnishment or levy? ❑Yes ~ No
                                                                                   (not to Coinba:
 8                If yes, what is the outstanding amount now due and owing?    $NSA knowledge)
 9         5.     If Garnishee is unable to determine the identity ofDefendant after making a
10   good faith effort to do so,the following is a statement ofGarnishee's efforts made and
11   the reasons for such inability:
12
13
14         6.     Garnishee owed Defendant the sum of$~                  onthe date the writ
15   ofcontinuing garnishment was served for the following reasons:
16
17
18         7.     On [date] (NSA)         ,Garnishee commenced withholding and retaining
19 Defendant's nonexempt assets,funds,and/or property and will continue to withhold and
20 retain such nonexempt assets,funds,and/or property until further order from the Court.
21         8.     Garnishee mailed a copy ofthis answer by first-class mail on this date to:
22 (a)Defendant, at the address provided by the United States of America and(b) The U.S.
23   Attorney's Office for the Central District ofCalifornia, ATTN: Financial Litigation
24   Section, Suite 7516, Federal Building, 300 N. Los Angeles St.,Los Angeles, CA 90012.
25        I declare under penalty of perjury that I have read the foregoing document and that
26 the statements made therein are true and correct. Executed on December 30 ,2020.
27
                                                    /s/ R. Michael Cianfrani
28                                                  SIGNATURE OF DECLARANT



                                                3
     Case 8:20-cv-01712-JVS Document 15 Filed 01/04/21 Page 4 of 4 Page ID #:114
                              I



 1                            PROOF OF SERVICE BY MAILING
 2         I~ R. Michael Cianfrani      ,declare:
 3         I am over the age of eighteen and am not a party to the above-entitled action;
 4         That I am employed by Coinbase, Inc.                          ;that on
 5   December 30, 2020            [Date], I deposited in the above-entitled action, in an
6    envelope bearing the requisite postage, a copy ofANSWER OF GARNISHEE
 7 COINBASE,INC.addressed to: Ms. Grace Oviatt and Mr. Robert Lester BY EMAIL ONLY
 8                       U.S. Attorney's Office for the Central District ofCalifornia.
                         ATTN: Financial Litigation Section
 9
                         Room 7516, Federal Building
10                       300 North Los Angeles Street
11                       Los Angeles, California 90012

12
                         Roman Hossain
13                       Rialto, California.
14
     at their last known address provided by the United States, at which place there is a
15
     delivery service by U.S.Mail.
16
           This Certificate is executed on December 30, 2020                        [Date], at
17
      Alameda                                      ~C~,~~ California            [State].
           I certify under penahy ofperjury that the foregoing is true and correct.
19
20
21                                                  fie,. M.u;~'u~.e-G C~~~a.~t,~
22                                                 Signature
23
24
25
26
27
28
